DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are pending.

Specification
The abstract of the disclosure is objected to because of use of terminology such as “configured to.”  Such language should be avoided.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more shims of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites, “includes jack insert” in line 1-2 which appears to be intended to recite, “includes a jack insert.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1, 9, 11-12, 17, 19 and 21-22, each recites “rough opening” throughout which is a relative term which renders the claim indefinite. The term “ rough opening” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What constitutes a rough opening to one of ordinary skill may not be a rough opening to another, and thus, the scope of the term is unclear.  For the purposes of this examination, this language will be intpereted as “opening.”
In addition, claim 1 recites, “the adjustment jack” in line 16.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the one or more adjustment jacks” and will be intpereted as such.  
Re claim 2, claim 2 recites, “the adjustment jack” in line 1 and “the jack socket” in line 3.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the one or more adjustment jacks” and “the one or more jack sockets” and will be intpereted as such.  
Re claim 3, claim 3 recites, “the jack access ports” in line 4.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the one or more jack access ports” and will be intpereted as such.  
Re claim 4, claim 4 recites, “the adjustment jack” in line 2 and “the jack socket” in line 1.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the one or more adjustment jacks” and “the one or more jack sockets” and will be intpereted as such.  
Re claim 5, claim 5 recites, “the jack inserts” in line 6.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the one or more jack inserts” and will be intpereted as such.  
Re claim 6, claim 6 recites, “the adjustment jack” in line 1 and in line 3.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the one or more adjustment jacks” and will be intpereted as such.  
Re claim 7, claim 7 recites, “the operation features” in line 1.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the one or more operation features” and will be intpereted as such.  
Re claim 8, claim 8 recites, “the adjustment jack” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the one or more adjustment jacks” and will be intpereted as such.  
Re claim 12, claim 12 recites, “the adjustment jack” or “each adjustment jack” in line 6, 9, 12, “the respective jack socket” in line 10, “the jack socket” in line 13 and “the relative movement” in line 14.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the one or more adjustment jacks,” “a respective jack socket of the one or more jack sockets,” “the one or more jack sockets” and “the movement” and will be intpereted as such.  
Re claim 14, claim 14 recites, “the jack socket” in line 1.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the one or more jack sockets” and will be intpereted as such.  
Re claim 15, claim 15 recites, “the jack socket” in line 3.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the one or more jack sockets” and will be intpereted as such.  
Re claim 16, claim 16 recites, “the respective jack socket” in line 3 and “the jack socket” in line 4.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “respective jack sockets of the one or more jack sockets” and “the one or more jack sockets” and will be intpereted as such.  
Re claim 17, claim 17 recites, “the boundary surface” in line 12 and line 14.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the at least one boundary surface” and will be intpereted as such.  
Re claim 19, claim 19 recites, “the engagement feet” in line 1 and “the boundary surface” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the respective engagement feet” and “the at least one boundary surface” and will be intpereted as such.  
Re claim 20, claim 20 recites, “the boundary surface” in line 3.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the at least one boundary surface” and will be intpereted as such.  
Re claim 21, claim 21 recites, “the boundary surface” in line 3 and line 6, and “the portion” in line 5.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the at least one boundary surface” and “a portion” and will be intpereted as such.  
Re claim 22, claim 22 recites, “the boundary surface” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to “the at least one boundary surface” and will be intpereted as such.  
Claims 10, 13, 18, and 23-24 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-14, 16-20 and 22-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rovtar (US 6,826,878).
Re claim 1, Rovtar discloses a fenestration assembly (Fig. 1) comprising: 
a fenestration frame (40) including an interior perimeter portion (interior of 40, such as the left side of 40) and an exterior perimeter portion (exterior of 40, such as the right side of 40), wherein the exterior perimeter portion (exterior of 40) of the fenestration frame (40) is configured for positioning in a rough opening (between 44 and 54) of a building (174 being a building wall in Fig. 7); 
at least one panel (the panel of 66 and 64, 30 being a window, 66 and 44) coupled with the fenestration frame (40); 
one or more jack sockets (84) included in the fenestration frame (40) and the one or more jack sockets (84) each include a contoured socket profile (threads of 84); 
one or more adjustment jacks (110) configured to adjust the position  (Fig. 2-3) of the fenestration frame (40) with respect to the rough opening (between 46), wherein each of the one or more adjustment jacks (110) include: 
a contoured jack profile (threads of 110) complementary to (Fig. 2) the contoured socket profile (threads of 84), the contoured jack profile (threads of 110) movably coupled along (Fig. 2-3) the contoured socket profile (threads of 84); and 
an engagement foot (126) configured for surface to surface engagement (Fig. 3) with a boundary surface (surface of 44) of the rough opening (between 44 and 54); 
wherein operation of (Fig. 2-4) the adjustment jack (110) is configured to drive the contoured jack profile (threads of 110) over the contoured socket profile (threads of 84) and translate the fenestration frame (40) relative to the engagement foot (126) in surface to surface engagement (Fig. 3) with the boundary surface (of 44); and 
a locking fastener (132) configured to fix the position of the fenestration frame (40) with respect to the rough opening (between 44 and 54).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 2, Rovtar discloses the fenestration assembly of claim 1, wherein the adjustment jack is installed through the exterior perimeter portion of the fenestration frame into the jack socket.
Re claim 3, Rovtar discloses the fenestration assembly of claim 1, wherein the fenestration frame (40) includes one or more jack access ports (opening of 40 which receives 84), and the one or more jack access ports (opening of 40 which receives 84) are located along the interior perimeter portion (interior of 40) of the fenestration frame (40), and wherein the jack access ports (opening of 40 which receives 84) reveal an operation feature (122) of the one or more adjustment jacks (110).
Re claim 4, Rovtar discloses the fenestration assembly of claim 1, wherein the jack socket (84) includes a proximate portion (surface of 84) of the fenestration frame (40) extending around (Fig. 2) the adjustment jack (110, as 84 surrounds 110).
Re claim 5, Rovtar discloses the fenestration assembly of claim 1, wherein: the fenestration frame (40) includes one or more jack recesses (opening of 40 which receives 84) extending between the exterior (exterior of 40) and interior perimeter portions (interior of 40) of the fenestration frame (40); and the one or more jack sockets (84) include one or more jack inserts (84 being an insert) within the one or more jack recesses (opening of 40 which receives 84), the jack inserts (84 being an insert) having the contoured socket profile (threads of 84).
Re claim 6, Rovtar discloses the fenestration assembly of claim 1, wherein the adjustment jack (110) includes a first end (left end of 110) and a second end (right end of 110), and each of the first (left end of 110) and second ends (right end of 110) include an operation feature (122, and the opening on the right end of 110) configured to install or operate (Fig. 2) the adjustment jack (110).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 7, Rovtar discloses the fenestration assembly of claim 6, wherein the operation features (122, and the opening on the right end of 110) of the first (left end of 110) and second ends (right end of 110) include driver sockets (122 being a socket to receive a screwdriver, the opening on the right end of 110 being for allowing 132 to pass therethrough for driving into 44, thus being a driver socket).
Re claim 8, Rovtar discloses the fenestration assembly of claim 1, wherein the engagement foot (126) includes a plate surface (right surface of 126) proximate one of first (left end of 110) or second ends (right end of 110) of the adjustment jack (110).
Re claim 9, Rovtar discloses the fenestration assembly of claim 8, wherein the plate surface (right surface of 126) is oriented parallel to (Fig. 2) the boundary surface (surface of 44) of the rough opening (between 44 and 54).
Re claim 11, Rovtar discloses the fenestration assembly of claim 1, comprising the rough opening (between 44 and 54) and the boundary surface (surface of 44) of the rough opening (between 44 and 54).
Re claim 12, Rovtar discloses a installation adjustment system (Fig. 1) comprising: 
one or more jack sockets (84) configured to couple with a fenestration frame (40) of a fenestration assembly (Fig. 1), wherein the one or more jack sockets (84) include a contoured socket profile (threads of 84); 
one or more adjustment jacks (110), each of the one or more adjustment jacks (110) is received in one of the one or more jack sockets (84), wherein each adjustment jacks (110) includes: 
a contoured jack profile (threads of 110) complementary to (Fig. 2) the contoured socket profile (threads of 84), the contoured jack profile (threads of 110) movably coupled along (Fig. 2-3) the contoured socket profile (threads of 84); and 
an engagement foot (126) configured for surface to surface engagement (Fig. 3) with a rough opening boundary surface (surface of 44);
wherein movement of (Fig. 2-4) the adjustment jack (110) relative to the jack socket (84) is configured to move the fenestration frame (40) according to the relative movement (Fig. 2-3). 
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 13, Rovtar discloses the fenestration installation adjustment system of claim 12, wherein the one or more jack sockets (84) are configured for reception in corresponding one or more jack recesses (the opening in 40 of which 84 is received) extending between exterior (exterior of 40) and interior portions (interior of 40) of the fenestration frame (40).
Re claim 14, Rovtar discloses the fenestration installation adjustment system of claim 12, wherein the jack socket (84) includes jack insert (84 being an insert) having: a first flange (88) positioned at a first end (right end of 84) of the jack insert (84); a second flange (102) positioned at a second end (left end of 84) of the jack insert (84); and wherein the jack insert (84) is configured to receive a portion of the fenestration frame (40) between the first flange (88) and the second flange (102) and anchor (Fig. 2) the jack insert (84) with the fenestration frame (40).
Re claim 16, Rovtar discloses the fenestration installation adjustment system of claim 12, wherein the one or more jack sockets (84) each include one or more interference ridges (122) extending from the respective jack sockets (84), and the one or more interference ridges (122) are configured to engage with the fenestration frame (40) to provide an interference fit (Fig. 3) between the jack socket (84) and the fenestration frame (40).
Re claim 17, Rovtar discloses a method for installing (Col 2 lines 34-Col 3 line 19) a fenestration assembly (Fig. 1) in a rough opening (between 44 and 54) of a building (174, Fig. 7) comprising: 
positioning (Fig. 2-4 showing 40 positioned) a fenestration frame (40) of the fenestration assembly (Fig. 1) within the rough opening (between 44 and 54), the fenestration frame (40) includes one or more adjustment jacks (110); 
adjusting (Fig. 2-3) the fenestration assembly (Fig. 1) relative to at least one boundary surface (surface of 44) of the rough opening (between 44 and 54), adjusting (Fig. 2-3) the fenestration assembly (Fig. 1) includes: 
moving (via threading) one or more adjustment jacks (110) within one or more respective jack sockets (84), the one or more adjustment jacks (110) having respective engagement feet (126); 
wherein moving the one or more adjustment jacks (110) includes pressing or relaxing (Fig. 2-3) surface to surface engagement (Fig. 2-3) of the respective engagement feet (126) with the boundary surface (surface of 44); and 
orienting (Fig. 1-4 showing orientation of 40) at least a portion of the fenestration frame (40) proximate to the one or more adjustment jacks (110) to an adjusted position (Fig. 3) relative to the boundary surface (surface of 44) according to pressing or relaxing of the surface to surface engagement (Fig. 2-3) of the respective engagement feet (126).
Re claim 18, Rovtar discloses the method of claim 17, wherein moving the one or more adjustment jacks (110) includes driving a contoured jack profile (threads of 110) of the one or more adjustment jacks (110) over a contoured socket profile (threads of 84) of the one or more jack sockets (84).
Re claim 19, Rovtar discloses the method of claim 17, comprising engaging (Fig. 3) the engagement feet (126) of the one or more adjustment jacks (110) with the boundary surface (surface of 44) of the rough opening (between 44 and 54).
Re claim 20, Rovtar discloses the method of claim 17, comprising anchoring (via 132) the fenestration frame (40) in the adjusted position (Fig. 4) with a locking fastener (132) between the fenestration frame (40) and the boundary surface (surface of 44).
Re claim 22, Rovtar discloses the method of claim 17, comprising positioning one or more shims (an additional one of the 46 as shown in Fig. 1) between the fenestration frame (40) and the boundary surface (surface of 44) of the rough opening (between 44 and 54).
Re claim 23, Rovtar discloses the method of claim 17, comprising coupling (Fig. 2-3) the one or more jack sockets (84) with the fenestration frame (40).
Re claim 24, Rovtar discloses the method of claim 17, comprising coupling (Fig. 2-3) the one or more adjustment jacks (110) with the one or more jack sockets (84).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovtar (US 6,826,878) in view of Babych et al (“Babych”) (US 2019/0106928).
Re claim 10, Rovtar discloses the fenestration assembly of claim 1, but fails to disclose wherein the panel is moveable between an open position and a closed position.
However, Babych discloses wherein the panel (13) is moveable between an open position and a closed position ([0015] disclosing a sliding window).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fenestration assembly of Rovtar wherein the panel is moveable between an open position and a closed position as disclosed by Babych in order to allow for the flow of air, or to control temperature based on the exterior temperature, as panels movable between an open and closed position are extremely well-know and common in the fenestration art.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovtar (US 6,826,878) in view of Lien et al (“Lien”) (US 4,662,807).
Re claim 15, Rovtar discloses the fenestration installation adjustment system of claim 13, but fails to disclose wherein the jack insert includes one or more deflectable fingers, and the one or more deflectable fingers are suspended between one or more slots in the jack socket.
However, Lien discloses wherein the jack insert (4) includes one or more deflectable fingers (6, being deflectable during threading), and the one or more deflectable fingers (6) are suspended between one or more slots (between 6) in the jack socket (4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fenestration assembly of Rovtar wherein the jack insert includes one or more deflectable fingers, and the one or more deflectable fingers are suspended between one or more slots in the jack socket as disclosed by Lien in order to transmit force through the fingers, to penetrate the structure farther therein (Col 4 lines 1-6) which would better secure the assembly.  

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovtar (US 6,826,878).
Re claim 21, Rovtar discloses the method of claim 20 but fails to disclose  comprising: decoupling the locking fastener from the boundary surface of the rough opening; moving the one or more adjustment jacks; orienting at least the portion of the fenestration frame proximate to the one or more adjustment jacks to the adjusted position relative to the boundary surface according to pressing or relaxing of the surface to surface engagement of the respective engagement feet.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rovtar with decoupling the locking fastener from the boundary surface of the rough opening (via unscrewing 132); moving the one or more adjustment jacks; orienting at least the portion of the fenestration frame proximate to the one or more adjustment jacks to the adjusted position relative to the boundary surface according to pressing or relaxing of the surface to surface engagement of the respective engagement feet (for example, re-adjusting) in order to allow the fenestration assembly to be straightened or leveled over time to compensate for settling.  

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rovtar (US 6,826,878) in view of Casebolt et al (“Casebolt”) (US 3,553,891).
Re claim 21, Rovtar discloses the method of claim 20 but fails to disclose  comprising: decoupling the locking fastener from the boundary surface of the rough opening; moving the one or more adjustment jacks; orienting at least the portion of the fenestration frame proximate to the one or more adjustment jacks to the adjusted position relative to the boundary surface according to pressing or relaxing of the surface to surface engagement of the respective engagement feet.
However, Casebolt discloses decoupling (Col 4 lines 21-26) the locking fastener (56) from the boundary surface (Rovtar: surface of 44) of the rough opening (Rovtar: between 44 and 54); moving the one or more adjustment jacks (Rovtar: 110); orienting at least the portion of the fenestration frame (Rovtar: 40) proximate to the one or more adjustment jacks (Rovtar: 110) to the adjusted position relative (Rovtar: Fig. 3) to the boundary surface (Rovtar: surface 44) according to pressing or relaxing of the surface to surface engagement (Rovtar: Fig. 3) of the respective engagement feet (Rovtar: 126).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rovtar with decoupling the locking fastener from the boundary surface of the rough opening (via unscrewing 132); moving the one or more adjustment jacks; orienting at least the portion of the fenestration frame proximate to the one or more adjustment jacks to the adjusted position relative to the boundary surface according to pressing or relaxing of the surface to surface engagement of the respective engagement feet (for example, re-adjusting) as disclosed by Casebolt in order to allow the fenestration assembly to be straightened or leveled over time to compensate for settling, or to readjust if desired (Col 4 lines 21-26).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635